DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As Per Claim 1, Applicant states, in the Appeal Brief filed 01/28/2022, that the prior art does not disclose the limitations of  Claim 1 as recited, specifically “…when a time variation amount of an instantaneous amount of heat generated deviates during any step of the two or more steps in the actual welding from the time variation curve by a difference, performing adaptive control welding to control a current passage amount in order to compensate for the difference during a remaining welding time of a total welding time in the step so as to match a cumulative amount of heat generated in the actual welding to the cumulative amount of heat generated that is determined in advance in the test welding…”
In light of Applicant’s remarks and taking the record as a whole, the prior art does not reasonably disclose/predict in combination, or alone the limitations of claim 1, specifically with regards to matching a cumulative amount of heat generated in the actual welding to the cumulative amount of heat generated that is determined in the test weld, as the combination would not have resulted in the limitations as claimed. 
The closest prior art, Watanabe (US 5793011), discloses adjusting electrical characteristics in an actual weld to match a test weld [Col. 4,Lines 23-29], however, does not suggest calculating an instantaneous amount of heat from said electrical characteristics from an actual weld step to match the test weld step. 
Haefner (US 4849601), discloses calculating an instantaneous amount of heat generated from an electrical property, [Col. 1, Lines 56-64], but does not disclose calculating an instantaneous amount of heat in both an actual and test weld and matching the generated heat from an actual weld to heat generated in the test weld. 
The prior art combinations do not remedy Watanabe’s deficiencies, and it would have not been obvious to with ordinary skill in the art to combine the references to reach at the recited limitations of the claim and thus, Claim 1 is distinct over the prior art. Claim 1 and all dependents therefore are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                                                                                              
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761